PER CURIAM.
Because the evidence sustains the finding that appellant intentionally violated a direct order of her employer without cause, and the law establishes that that act constitutes “misconduct” disqualifying appellant from unemployment compensation benefits, see Givens v. Fla. Unemployment Appeals Comm’n, 888 So.2d 169 (Fla. 3d DCA 2004); Clay County Sheriff's Office v. Loos, 570 So.2d 394 (Fla. 1st DCA 1990); Kraft, Inc. v. Unemployment Appeals Comm’n, 478 So.2d 1183 (Fla. 2d DCA 1985); Davis v. Unemployment Appeals Comm’n, 425 So.2d 198 (Fla. 5th *299DCA 1983), the determination below is affirmed.